DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20160038074 A1) in view of Hacker (US 20110190596 A1) and Hill (US 20020032468 A1 – cited in IDS). 

For claim 1, Brown teaches An endotracheal tube apparatus, [entire disclosure - see at least Figs. 8-13 and 23-24], comprising:
an endotracheal tube [330], 
at least one stimulating electrode [240] configured to stimulate tissue of a patient; [¶¶92-101]; and
a battery-powered [¶76, ¶172] module [334 / 700] positioned on the endotracheal tube [Figs. 8-13 and 23-24], (and)  
an additional (separate) battery powered [¶76, ¶172] module [230];  wherein the module includes a processor [232/252] configured to generate digital stimulation signals [¶¶94-95];  and wherein the module is configured to send stimulation signals to the at least one stimulating electrode to evoke a reflex response by the patient [¶¶92-103]

	Brown fails to teach the tube having the stimulating electrode (i.e., Brown instead teaches the stimulating and measuring portions being separate as shown in Fig. 1) and where the battery-powered stimulation module is the (one) module on the endotracheal tube (i.e., the module 334 / 700 in Brown is a control/measurement module for the measurement electrodes not the stimulating electrodes).  
Hacker teaches an endotracheal tube [entire disclosure] having stimulating electrode(s) positioned on the endotracheal tube [¶121].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the endotracheal tube of Brown to have the excitation electrode(s) as taught by Hacker (i.e., to put electrode(s) 240/34 of Brown upon/within the endotracheal tube of Brown) in order to facilitate determining the position of the endotracheal tube based on the stimulation signals from the electrodes on the endotracheal tube as well as to simplify electrical connections during operation and reduce component clutter.  As motivated by Hacker ¶121 and Brown ¶47. 

Brown in view of Hacker does not make obvious the battery powered module for sending the stimulation signals positioned on the endotracheal tube (Brown instead teaching two separate battery-powered modules where the module 230 for generating stimulation signals is not positioned on the tube).  Consider, however, that Brown does teach in ¶47 that simplifying electrical connections (i.e., electrical wire/lead/cable clutter) is desirable as well as teaching the tube-mounted battery-powered module 334/700 configured to process signals from the electrodes on the tube (referred to in Brown functionally as a ‘sensor’) throughout ¶¶111-117 esp. ¶¶116-117. 
Hill teaches an endotracheal tube [Fig. 2] with sensing and stimulating electrodes [electrodes 16 and 102/116 per at least ¶85] and a control module [230] that both processes signals from the sensing electrode and sends stimulation signals to the stimulating electrodes [per ¶85 control module 230 both controls (processes) stimulation signals and processes signals from sensing electrodes]. 
It would have then also been obvious to one of ordinary skill at the time the invention was filed to further modify the combination of Brown and Hacker to (specifically) add the control module features of the stimulation probe [230] of Brown to the control module on the endotracheal tube [334 / 700] of Brown (i.e., to combine the functionality of the two separate control modules of Brown into the tube-mounted module of Brown) — yielding the control module on the endotracheal tube sending the stimulation signals as taught by Hill (i.e., Hill teaching a single control module for performing both stimulating and sensing functions) in order to aid in adjusting of stimulation parameters for surgical operations to determine the best stimulation configuration as well as to simplify electrical connections during operation and reduce component clutter.  As motivated by Hill ¶14, Hill ¶85, and Brown ¶47. 
(Examiner’s note: all subsequent recitations of — and limitations for— ‘the module’ in the dependent claims are then in reference to the module of the motivated combination set forth here above for claim 1 — i.e., although select of the cited elements below are part of the probe of Brown, the combination makes obvious that the probe control elements are incorporated into/onto the endotracheal tube and tube-mounted module).  

For claim 3, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module includes a digital-to-analog converter [254/282] configured to convert the digital stimulation signals to analog stimulation signals that are sent to the at least one stimulating electrode.  [¶¶92-102] [more discussion of both ADC and DAC in comparable embodiments throughout ¶¶63-71]. 

For claim 4, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to sense the reflex response. [monitoring of muscle spasms (a form of reflex monitoring) throughout ¶¶83-86, ¶108, ¶¶117-118].

For claim 5, Brown teaches The endotracheal tube apparatus of claim 4, wherein the module includes an accelerometer [214] to facilitate the sensing of the reflex response. [¶86]. 

For claim 6, Brown teaches The endotracheal tube apparatus of claim 1, wherein the endotracheal tube includes at least one monitoring electrode [346] configured to monitor at least one nerve of the patient. [¶¶111-112]. 

For claim 7, Brown teaches The endotracheal tube apparatus of claim 6, wherein the at least one monitoring electrode is configured to send an analog monitoring signal to the module. [¶¶57-58 for sensing module of Fig. 4 embodied (with electrode 62) as in Figs. 8-13 in endotracheal tube where ¶¶57-58 mention analog voltage signals from sensing arrangement (and electrodes thereof)]. 

For claim 8, Brown teaches The endotracheal tube apparatus of claim 7, wherein the module includes an analog-to-digital converter to convert the analog monitoring signal into a digital monitoring signal. [ADC discussion throughout ¶¶58-65, ¶¶71-76, ¶¶94-101]

For claim 9, Brown teaches The endotracheal tube apparatus of claim 8, wherein the module includes a processor to process the digital monitoring signal. [various processing components which could constitute “processing the digital monitoring signal” including most of computational / processing elements of Figs. 2-5 and elements of 704 shown in expanded view of Fig. 24 — consider at least elements 56, 60, 100, 102, 164, 202, 204, 332]. 

For claim 10, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to provide automatic periodic stimulation (APS) signals to the at least one stimulating electrode. [detailing of SYNC intervals including for stimulation signal per Fig. 19 and detailed throughout ¶¶120-146 specifically ¶¶138-146 — a form of automatic period stimulation]. 

For claim 11, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to provide an alert signal to indicate degraded nerve function. [alert sent if EMG is outside range/threshold (a form of indication of degraded function) per ¶85]. 

For claim 12, Brown teaches The endotracheal tube apparatus of claim 11, wherein the alert signal is one of an audible, visual, or haptic alert signal. [display per ¶85].  

For claim 13, Brown teaches The endotracheal tube apparatus of claim 1, wherein the at least one stimulating electrode is configured to stimulate a laryngeal mucosa of the patient. [stimulation device 14 in Fig. 1 is fully capable of stimulating a laryngeal mucosa (e.g., holding the probe tip with electrodes 14 to the laryngeal mucosal folds) — similar to stimulation detailed in ¶6].  

For claim 14, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to wirelessly communicate with a probe device [14]. [wireless communication between components including probe and module detailed throughout entire disclosure — see at least ¶¶53-57, ¶¶65-67, ¶¶118-121]. 

For claim 15, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to wirelessly communicate with a nerve integrity monitor apparatus [18].  [wireless communication between components including probe and module detailed throughout entire disclosure — see at least ¶¶53-57, ¶¶65-67, ¶¶118-121]. 


In consideration of Examiner’s citation to Hill, and in earnest and good faith advancement of prosecution, Claim(s) 1 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hacker and Hadani (US 20080249507 A1).  

If (arguendo) Brown in view of Hacker and Hill does not make obvious the claimed stimulation module positioned on the endotracheal tube, then: 
Hadani teaches an endo-luminal tube (an esophageal / stomach tube) [abstract, Fig. 1] including an embodiment [per ¶69] of the tube having electrodes [108] with stimulation capability [beginning of ¶69] where a stimulation module [micro memory chip per second half of ¶69] is positioned on [per second half of ¶69] the endo-luminal tube [100] where also the endo-luminal tube may be an endotracheal tube [per ¶28 and end of ¶37 and ¶¶81-82]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to further modify the battery powered module configuration of Brown in view of Hacker to position the battery powered stimulation module onto the endotracheal tube (i.e., to integrate the functionality of the separate battery powered stimulating module of Brown into the battery powered tube mounted module of Brown) in view of the teachings of Hadani (i.e., in similar fashion to the memory chip mounting of Hadani) in order to simplify electrical connections during operation and reduce component clutter.  As motivated by Brown ¶47. 

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.

Applicant argues on remarks pp. 4-6 that none of Brown, Hacker, or Hill teach a battery powered module on the endotracheal tube.  Examiner notes that such arguments amount to an overly-separated analysis of the teachings of the references which does not address the statement of combination nor the rationale behind the combination of the teachings of the references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues throughout remarks pp. 6-8 that Brown does not appear to teach the functions of the module limited in the dependent claim(s) as part of a tube-mounted, battery powered module.  However, Examiner previously noted that all recitations of ‘the module’ in the dependent claim(s) were in reference to the module that was a specific result of the combined references and not solely the module taught by Brown without the modifications of Hacker and Hill. 
	Applicant argues Hadani does not teach a module including a processor configured to generate stimulation signals.  However, Examiner has not relied upon Hadani to teach such a feature and the arguments do not otherwise address the proposed combination or rationale behind the combination — similar to the issue detailed above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791